The opinion of the Court was delivered by
Gantt, J.
In these eases the Court are of opinion that new trials should be granted.

A plaintiff cannot entitle himself to an action in a Gourt of limited jurisdiction, by releasing the interest, where the principal and interest would exceed it.

If payments are bona fide made, and the sum is so reduced, as not to exceed the amount for which jurisdiction can be sustained, then a plaintiff may proceed to recover such balance;1 but the rule has been otherwise with respect to a credit or a release, when done merely to bring the case within a limited jurisdiction. *To preserve, rt.^oa therefore, uniformity of decisions, new trials must be allowed in <- the above cases.
Nott, Bichaedson and Huger, JJ., concurred.

 McC. 395 ; 3 Strob. 261.